DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant’s contention (see section II filed 06 May 2022) with respect to the contingency limitations in claims 7-16 has been fully considered and is persuasive in part due to amendments.  
Applicant has contended claims 7-16 do not contain a contingency limitation. The language of the MPEP, as previously cited, clearly states:
“The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met still maintains a contingent limitation.”  
Turning to claim 7; claim 7, as broadest reasonably interpreted, has contingencies based on a temperature of the interior of the vehicle when compared against a threshold temperature.  If the temperature is above the threshold, contingency one occurs and contingency two is not required to be performed because the condition precedent has not been met.
Claims 8-14 maintain similar contingency statements, and shall be interpreted as such.  Claims 15 and 16 have been amended to remove contingency statements.

3.	Applicant’s contention (see section III filed 06 May 2022) with respect to the rejection of the claims under 35 U.S.C. 112(b) has been fully considered and is persuasive in view of amendments.  Therefore, the rejection of the claims under 35 U.S.C. 112(b)has been withdrawn.  

4.	Applicant’s contention (see section III filed 06 May 2022) with respect to the rejection of the claims under 35 U.S.C. 112(b) has been fully considered and is persuasive in view of amendments.  Therefore, the rejection of the claims under 35 U.S.C. 112(b)has been withdrawn.  

5.	Applicant’s contention (see section IV filed 06 May 2022) with respect to the rejection of independent claim 1 under 35 U.S.C. 102 has been fully considered and is persuasive in view of amendments.  Therefore, the rejection of independent claim 1 under 35 U.S.C. 102 has been withdrawn.  
Subsequently, the prior art rejections of all claims dependent therefrom are withdrawn.

However, upon further consideration, new grounds of rejection are warranted (see below).


Contingent Limitations
6.	The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim. If the claimed invention requires the first condition to occur, then the broadest reasonable interpretation of the claim requires step A. If the claimed invention requires both the first and second conditions to occur, then the broadest reasonable interpretation of the claim requires both steps A and B.
The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur. The system claim interpretation differs from a method claim interpretation because the claimed structure must be present in the system regardless of whether the condition is met and the function is actually performed.
In the instant application, claims 7-14 all maintain contingent limitations.	

Claim Objections
7a.	Claim 9 is objected to because of the following informalities:  claim 9 does not use metric system unit of measurement for temperature.  See MPEP 608.01(IV).
Appropriate correction is required.

7b.	Claims 9, 10, 13, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	
Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6-8, 11, 12, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Delorme (US 2012/0047929), and further in view of Stanek (US 2016/0200166) and Boss (US 2020/0156593).
Regarding claim 1, Delorme discloses a method of controlling a heating element in thermal communication with a rear window of a vehicle (method and system of controlling a vehicle defrost unit, including rear window surface heating elements; Delorme at abstract, 0012, 0013) comprising:
With a vehicle in an external environment comprising a rear window and a heating element in thermal communication with the rear window (rear window electric grid 105; Delorme at 0012, 0013), a controller in communication with the heating element (system 100 controls activation/deactivation of rear window electrical grid; Delorme at 0014), the controller including a Pre-established Predictive Activation Model stored in memory (memory 130 and/or 140; Delorme at 0026) setting forth rules governing activation of the heating element as a function of data relating to Certain Identifiable Conditions (automatic activation/deactivation of rear window electrical grid a function of certain programmed thresholds, determined window condition, sensed parameters, user inputs; Delorme at 0016-0018, 0021), and a user interface configured to allow the heating element to be manually activated or deactivated (user interface 113; Delorme at 0022).
Collecting data relating to the Certain Identifiable Conditions (sensed vehicle, environmental, user parameters; Delorme at 0018, 0034, 0035, 0036).
Determining, by comparing the collected data to the rules of the Pre-established Predictive Activation Model, whether the collected data satisfies the rules of the Pre-established Predictive Activation Model so as to initially automatically activate the heating element (given sensed vehicle, environmental, user parameters, it will be determined that the rear window is iced or fogged; Delorme at 0042-0049, 0054).
Automatically activating the heating element (defrost initiated automatically and maintained until rear window is defrosted/defogged, or if user deactivates; Delorme at 0054, 0056).
Delorme is silent as to how the predictive model was formed, as claimed.

Stanek, in a similar invention in the same field of endeavor, teaches utilizing when other local vehicle users activate a defroster as a certain identifiable condition parameter into the predictive model to determine if the defroster is to be activated on the host vehicle (Stanek at 0031).

Boss, in a similar invention in the same field of endeavor, teaches that the modeling can be a machine learning model, wherein the certain identifiable conditions will be used to update the defrosting predictive model (Boss at 0021).

It would be obvious to one of ordinary skill in the art at the time of the invention to augment the base invention of Delorme with the probe vehicle data collected from other vehicles of Stanek and the defroster learning of Boss.  Doing so would provide for an adaptive module that would interpret certain identifiable conditions over time to adapt the predictive activation model, and provide a more proactive and personalized system for the user.

Regarding claim 3, the combination teaches wherein, the Pre-established Predictive Activation Model establishes rules that are a function of at least the following Certain Identifiable Conditions: a time of day; and the temperature within an interior of the vehicle (activation model a function of interior vehicle temperature and time of day; Stanek at 0005, 0031).

Regarding claim 6, the combination teaches when a time of the day is a morning time, the controller activates the heating element pursuant to the rules of the Pre-established Predictive Activation Model as a function of data related to at least one other of the Certain Identifiable Conditions excluding the time of the day (Boss at 0015).

Regarding claim 7, the combination teaches wherein, pursuant to the rules of the Pre-established Predictive Activation Model; when a temperature within an interior of the vehicle is above a certain temperature, the controller does not activate the heating element (user defined activation of heating elements based on internal vehicle temperature; Stanek at 0015-0017). 

Regarding claim 8, the combination teaches wherein, pursuant to the rules of the Pre-established Predictive Activation Model when the time of day is not a morning time, the controller does not activate the heating element (given pattern of driver usage, weather, and scheduling data, defroster will remain deactivated; Boss at 0050-0054).

Regarding claim 11, the combination teaches wherein, pursuant to the rules of the Pre-established Predictive Activation Model, the controller activates the heating element if a temperature in an interior of the vehicle is below a certain temperature and one or more of the other Certain Identifiable Conditions are satisfied (user defined activation of heating elements based on internal vehicle temperature and other variables; Stanek at 0015-0017, 0022).

Regarding claim 12, the combination teaches wherein, pursuant to the rules of the Pre-established Predictive Activation Model, the controller activates the heating element if a time of day is within a certain period of time and one or more of the other Certain Identifiable Conditions are satisfied (0730 on a weekday morning, as well as other relevant parameters such as user checking a map; Boss at 0050-0053).

Regarding claim 15, Delorme discloses the data relating to the certain identifiable conditions collected after deactivating the heating element again satisfies the rules for activation pursuant to the Pre-established Predictive Activation Model; and automatically deactivating the heating element pursuant to the Pre-established Predictive Activation Model, after initially automatically activating the heating element pursuant to the Pre-established Predictive Activation Model (system activation/deactivation according to predictive model parameters and sensed data; Delorme at 0018).

Regarding claim 16, Delorme discloses the data relating to the certain identifiable conditions collected after deactivating the heating element again satisfies the rules for activation pursuant to the Pre-established Predictive Activation Model; and automatically reactivating the heating element pursuant to the Pre-established Predictive Activation Model, after automatically deactivating the heating element pursuant to the Pre-established Predictive Activation Model (system activation/deactivation according to predictive model parameters and sensed data; Delorme at 0018).

Regarding claim 17, Delorme discloses an occupant of the vehicle manually deactivating the heating element via the user interface (user interface 113; Delorme at 0019).

Regarding claim 18, the combination teaches upon the occupant manually deactivating the heating element via the user interface, recalibrating the Pre-established Predictive Activation Model into a new predictive activation model accounting for the collected data relating to the Certain Identifiable Conditions existing when the occupant manually deactivated the heating element and establishing new rules for activation and/or deactivation of the heating element (user patterns, alter activation/deactivation model built for user; Boss at 0015, 0016, 0018, 0021).

Regarding claim 19, Delorme disclose the occupant manually activating the heating element via the user interface (Delorme at 0019).  

Regarding claim 20, the combination teaches upon the occupant manually activating the heating element via the user interface (Delorme at 0019), recalibrating the new predictive activation model into a newer predictive activation model accounting for the collected data relative to the Certain Identifiable Conditions existing when the occupant manually activated the heating element and establishing new rules for activation and/or deactivation of the heating element (user patterns establish predictive model for activating defrosting system Boss at 0015, 0016, 0018, 0021).

Allowable Subject Matter
9.	Claims 21-23 are allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M DAGER whose telephone number is (571)270-1332.  The examiner can normally be reached on M-F 0830-1730.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Angela Ortiz can be reached on 571-272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN M DAGER/
Primary Examiner, Art Unit 3663
13 May 2022